DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on October 22, 2021, were received. Claims 1, 4, 6-8, 10, 12 and 13 have been amended. Claim 2 has been cancelled. Claims 16-17 have been added as new. Therefore, Claims 1-2 and 4-17 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on July 26, 2021.

Claim Rejections - 35 USC § 103
4.	The rejection of Claims 1, 2, 4, 9-12 and 15 under 35 U.S.C. 103 as being unpatentable over Coakley et al. (US 9,147,875 B1), has been overcome based on the amendments to the Claims and the arguments presented on page 9 of the Remarks dated October 22, 2021.

Reasons for Allowance
5.	Claims 1-2 and 4-17 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Coakley et al. (US 9,147,875 B1), teach a current collecting system of a battery module comprising a plurality of battery cells divided into at least a first group and a second group and including a first current collecting plate comprising a plurality of first connectors configured to be connected to the first battery cells and a second current collecting plate comprising a plurality of second connectors.  The closest prior art do not teach, fairly suggest or render obvious the current collecting system wherein the second current collecting plate has a plurality of through holes, in addition to the plurality of second connectors, the second current collecting plate being configured to be connected to battery cells of the second group through the second connectors, respectively, wherein the second current collecting plate is stacked on and insulated from the first current collecting plate such that the through holes in the second current collecting plate expose the first connectors.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725